EXHIBIT 10.55
EXHIBIT A
CONFIDENTIAL TREATMENT REQUESTED BY EXIDE TECHNOLOGIES
CONFIDENTIAL TREATMENT REQUESTED BY EXIDE TECHNOLOGIES —
CONFIDENTIAL PORTIONS OF THIS DOCUMENT
HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION
[LETTERHEAD]
March 25, 2010
Dear                     :
Exide Technologies (the “Company”) is pleased to inform you that, pursuant to
the Company’s 2009 Stock Incentive Plan (the “Plan”), you have been granted
                     Performance Shares (“Performance Shares”) by the
Compensation Committee of the Board of Directors (“Committee”) or, if you are a
Section 16 Officer of the Company (pursuant to Section 16 of the Securities
Exchange Act of 1934, as amended), by the non-employee members of the Board of
Directors of the Company (the “Board”), as of the date hereof. You will receive
separate award agreements for any restricted share or restricted share unit
awards that you have also been granted as of the same date.
This award letter (the “Agreement”) sets forth the terms of the Performance
Shares. However, please note that the Performance Shares are also subject to the
terms the Plan, as interpreted by the Committee in its full discretion.
Furthermore, this Agreement in no way guarantees that you will receive any
payment of shares of Common Stock pursuant to the Performance Shares under the
Plan. Any terms not defined in this Agreement will have the meaning ascribed to
them in the Plan. The Performance Shares are intended to constitute qualified
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”).
General Terms
Your right to receive payment pursuant to the Performance Shares is contingent
upon the achievement of certain Management Objectives, which are described in
detail below. The achievement of the Management Objectives will be measured
during the period from April 1, 2010 through March 31, 2013 (the “Performance
Period”).
Management Objectives
The Management Objectives for the Performance Period are based on the
achievement of performance goals relating to (i) cumulative earnings before
interest and taxes for the Performance Period, as further defined below
(“Cumulative EBIT”), and (ii) relative total shareholder return for the
Performance Period (“Relative TSR”) (collectively, the “Performance Metrics”).
The term “Cumulative EBIT” shall mean the sum of earnings before interest and

 



--------------------------------------------------------------------------------



 



taxes and adjusted to exclude gains or losses from currency remeasurement and
warrants revaluation, all as shown on the Company’s audited consolidated
Statements of Operations (including the Notes thereto) for each of the three
years during the Performance Period.
As further described below, if minimum thresholds are met with respect to the
Performance Metrics, you will receive a payment of shares of Common Stock
pursuant to at least a portion of the Performance Shares. You will be eligible
to earn up to 33.3% of the Performance Shares based on the Cumulative EBIT
Performance Metric and up to 66.7% of the Performance Shares based on the
Relative TSR Performance Metric. However, under no circumstance will you be able
to earn more than 100% of the Performance Shares under this Agreement.
If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, the manner in which it conducts
business, or other events or circumstances render the Management Objectives to
be unsuitable, the Committee may modify the Management Objectives or the related
levels of achievement, in whole or in part, as the Committee deems appropriate;
provided, however, that no such action will be made in the case of a Covered
Employee where such action may result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Code.
Payment of Performance Shares
You will receive a payment of shares of Common Stock pursuant to the Performance
Shares for the Performance Period only if payment is otherwise permitted under
the terms of the Plan and the Board (or Committee, in the case of Covered
Employees) has certified that the Management Objectives have been satisfied. You
will receive any shares of Common Stock pursuant to the Performance Shares that
you have earned under this Agreement within 90 days after March 31, 2013 (the
“Payment Date”), unless your Continuous Service with the Company or one of its
subsidiaries terminates on account of your death or disability or in connection
with a Change in Control prior to the end of the Performance Period, in which
such case you will receive payment, if any, in accordance with the terms set
forth below under the heading “Effect of Early Termination on the Performance
Shares.”
Earning of Performance Shares — Cumulative EBIT
Provided that you remain in Continuous Service through the end of the
Performance Period, the actual number of shares of Common Stock, if any, that
you will earn pursuant to the Performance Shares at the end of the Performance
Period that are attributable to the Cumulative EBIT Performance Metric will be
determined in accordance with the performance matrix set forth on Exhibit A to
this Agreement. Pursuant to the matrix, you will receive up to 33.3% of your
Performance Shares at the end of the Performance Period if Cumulative EBIT at
the end of the Performance Period equals or exceeds the threshold amount ($***)
(the “Cumulative EBIT Threshold Amount”) as set forth on Exhibit A. If the
Cumulative EBIT at the end of the Performance Period is greater than the
Cumulative EBIT Threshold Amount, but less than the target amount ($***) (the
“Cumulative EBIT Target Amount”) and is not expressly stated on Exhibit A, then
each additional $*** improvement in performance will result in approximately a
0.75% increase in the number of Performance Shares earned above the Cumulative
EBIT Threshold Amount until the Cumulative EBIT Target Amount is reached. No
additional
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

2



--------------------------------------------------------------------------------



 



Performance Shares will be earned if performance exceeds the Cumulative EBIT
Target Amount.
Earning of Performance Shares — Relative TSR
Provided that the EBIT Threshold, which is defined as $*** in earnings before
interest and taxes, but excluding gains or losses from currency remeasurement
and warrants revaluation (the “EBIT Threshold”), has been achieved at the end of
the Performance Period and you remain in Continuous Service through the end of
the Performance Period, the actual number of shares of Common Stock, if any,
that you will earn pursuant to the Performance Shares at the end of the
Performance Period that are attributable to the Relative TSR Performance Metric
will be determined in accordance with the performance matrix set forth on
Exhibit B to this Agreement. Pursuant to the matrix, you will receive up to
66.7% of your Performance Shares at the end of the Performance Period if the
Relative TSR at the end of the Performance Period equals or exceeds the
threshold amount (25th percentile) (the “Relative TSR Threshold Amount”) as set
forth on Exhibit B. If the Relative TSR at the end of the Performance Period is
greater than the Relative TSR Threshold Amount, but less than the target amount
(75th percentile) (the “Relative TSR Target Amount”) and is not expressly stated
on Exhibit B, then each whole 1% improvement in performance will result in
approximately a 1% increase in the number of Performance Shares earned above the
Relative TSR Threshold Amount until the Relative TSR Target Amount is reached.
No additional Performance Shares will be earned if performance exceeds the
Relative TSR Target Amount. Furthermore, if the EBIT Threshold is not achieved
at the end of the Performance Period, you will not receive any Performance
Shares under the Relative TSR Performance Metric.
For purposes of this award, Relative TSR will be based on the difference between
the Beginning Stock Price (as defined below) and the Ending Stock Price (as
defined below) relative to the performance of the Russell 2000®, plus the amount
per share of any cash dividends paid by the Company during the Performance
Period. The term “Beginning Stock Price” means the average closing price of a
share of the Company’s Common Stock for the 20 consecutive trading days
immediately following, but not including, April 1, 2010 as reported by the
online edition of The Wall Street Journal on the NASDAQ Global Market, or as
reported by such other source as the Committee may approve. The term “Ending
Stock Price” means the average closing price of a share of the Company’s Common
Stock for the 20 consecutive trading days immediately preceding, but not
including, the last day of the Performance Period as reported by the online
edition of The Wall Street Journal on the NASDAQ Global Market, or as reported
by such other source as the Committee may approve.
Effect of Early Termination on the Performance Shares
Death
If your Continuous Service terminates early on account of your death prior to
the end of the Performance Period, the number of shares of Common Stock that
your beneficiary will receive pursuant to the Performance Shares, if any, will
be determined in accordance with Exhibits A and B attached hereto and will be
paid to your designated beneficiary on the Payment Date. However, the number of
shares of Common Stock will be pro-rated for the period starting on the
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

3



--------------------------------------------------------------------------------



 



date hereof and ending on the last day of the month in which your Continuous
Service is terminated on account of your death.
Disability
If your Continuous Service terminates early on account of your disability prior
to the end of the Performance Period, the number of shares of Common Stock that
you will receive pursuant to the Performance Shares, if any, will be determined
in accordance with Exhibits A and B attached hereto and will be paid on the
Payment Date. However, the number of shares of Common Stock will be pro-rated
for the period starting on the date hereof and ending on the last day of the
month in which your Continuous Service is terminated on account of your
disability.
Change in Control
     (a) In the event your Continuous Service is terminated by the Company for
any reason other than Cause or by you for Good Reason (as defined below) on or
within twelve (12) months of a Change in Control, the number of shares of Common
Stock that you will receive pursuant to the Performance Shares, if any, will be
determined in accordance with Exhibits A and B attached hereto. However, in
order to determine the number of Performance Shares earned pursuant to both
Performance Metrics, the Performance Metrics will be measured as of the last day
of the month in which your Continuous Service is terminated in connection with
the Change in Control instead of the last day of the Performance Period. Any
Performance Shares earned on the date your Continuous Service is terminated in
connection with a Change in Control will be delivered as soon as practicable,
and in all events within 30 days, following the date your Continuous Service is
terminated in connection with a Change in Control; provided, however, that if
the termination of Continuous Service is not a “separation of service” as
defined under Section 409A of the Code, payment will be made to you within
30 days following the earlier of (i) the Payment Date or (ii) the date of your
“separation of service” with the Company (determined in accordance with
Section 409A of the Code); further, provided, that if the date of payment is
determined by reference to the date of your “separation of service” with the
Company (determined in accordance with Section 409A of the Code) or the Change
in Control does not constitute a change in ownership or effective control of the
Company or a change in the ownership of a substantial portion of the Company,
within the meaning of Section 409A of the Code, and you are considered a
“specified employee” for the purposes of Section 409A of the Code, payment will
be made within 30 days of the first business day of the seventh month after the
date of your “separation of service” with the Company (determined in accordance
with Section 409A of the Code).
For purposes of this Agreement, the term “Good Reason” shall mean (i) a material
diminution in your authority, duties or responsibilities, (ii) a relocation of
the office at which you provide services to the Company or a Subsidiary to a
location more than fifty (50) miles from its current location; or (iii) any
material breach of an employment agreement, if any, that is in effect at any
time between you and the Company.
Before a termination will constitute a termination for Good Reason, you must
give the Company a Notice of Good Reason within ninety (90) calendar days
following the occurrence of the event that constitutes Good Reason. Failure to
provide such Notice of Good Reason within such 90-

4



--------------------------------------------------------------------------------



 



day period shall be conclusive proof that you shall not have Good Reason to
terminate employment.
Good Reason shall exist only if (A) the Company fails to remedy the event or
events constituting Good Reason within thirty (30) calendar days after receipt
of the Notice of Good Reason from you and (B) you terminate you employment
within sixty (60) days after the end of the period set forth in clause
(A) above. If you determine that Good Reason for termination exists and timely
file a Notice of Good Reason, such determination shall be presumed to be true
and the Company will have the burden of proving that Good Reason does not exist.
For purposes of this Agreement, “Notice of Good Reason” means a written notice
by you to the Company which sets forth in reasonable detail the specific reason
for a termination of employment for Good Reason and the facts and circumstances
claimed to provide a basis for such termination and is provided to the Company
in accordance with the terms set forth above.
Other Terminations
If your Continuous Service with the Company or any subsidiary is voluntarily or
involuntarily terminated during the Performance Period for any reason other than
your death or disability, or in connection with a Change in Control, you will
forfeit your entire Performance Share Award.
If there is a conflict between these termination provisions and the termination
provisions of the Plan, the terms of the Plan shall govern.
Taxes and Withholding
To the extent that the Company is required to withhold any federal, state, local
or foreign taxes in connection with the payment of any shares of Common Stock
made pursuant to the Performance Shares and the amounts available to the Company
for such withholding are insufficient, you shall pay such taxes or make
provisions that are satisfactory to the Company for the payment thereof. Unless
otherwise determined by the Committee, you may elect to satisfy all or any part
of any such withholding obligation by (i) paying cash, (ii) surrendering to the
Company a portion of the shares of Common Stock that are issued or transferred
to you or that become nontransferable by you hereunder, and the shares of Common
Stock so surrendered by you shall be credited against any such withholding
obligation at the Market Value per Share of such shares of Common Stock on the
date of such surrender, or (iii) a combination of such methods.

5



--------------------------------------------------------------------------------



 



Please contact                                          at extension           
if you have any questions about the Plan or the Program.
Very truly yours,
                                                            
By:
The undersigned hereby accepts the terms of this Award Agreement and the Plan.

               
 
       
Address:
       
 
 
 
   
 
 
 
   

6



--------------------------------------------------------------------------------



 



Exhibit A
Performance Shares Earned — Cumulative EBIT

      Cumulative EBIT   % of Award Earned
Less than $***
       0%
$***
  16.7%
$***
  20.0%
$***
  23.3%
$***
  26.7%
$***
  30.0%
$*** or greater
  33.3%

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

7



--------------------------------------------------------------------------------



 



Exhibit B
Performance Shares Earned — Relative TSR

      Percentile Rank Relative to     Russell 2000®   % of Award Earned
Less than 20
        0% 25   16.67% 30   21.68% 35   26.68% 40   31.68% 45   36.69% 50  
41.69% 55   46.69% 60   51.69% 65   56.70% 70   61.70% 75 or greater     66.7%

8